Exhibit 10.24

UNDER ARMOUR, INC.

RESTRICTED STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

UNDER ARMOUR, INC.

RESTRICTED STOCK AGREEMENT

Under Armour, Inc., a Maryland corporation (the “Company”), hereby grants its
shares of Class A Common Stock, $.0003 1/3 par value, (the “Common Stock”) to
the Grantee named below, subject to the vesting conditions set forth in the
attachment. Additional terms and conditions of the grant are set forth in this
cover sheet, in the attachment, and in the KP Sports, Inc. Stock Option Plan, as
amended (the “Plan”).

Grant Date:                     , 2005

Vesting Start Date:                     , 2005

Name of Grantee:

Grantee’s Social Security Number:         -        -        

Number of Shares of Common Stock Covered by Grant:

Purchase Price: $             (at least 100% of the fair market value on the
Grant Date)

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
attached. You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent.

 

Grantee:   

 

      (Signature)    Company:   

 

      (Signature)    Title:   

 

  

This is not a stock certificate or a negotiable instrument.

Attachment

 

2



--------------------------------------------------------------------------------

UNDER ARMOUR, INC.

RESTRICTED STOCK AGREEMENT

 

Restricted Stock/ Non-Transferability    This grant is an award of Common Stock
in the number of shares set forth on the cover sheet, at the Purchase Price set
forth on the cover sheet, and subject to the vesting conditions described below
(“Restricted Stock”). The Purchase Price for the Restricted Stock is deemed paid
by your services to the Company. To the extent not yet vested, your Restricted
Stock may not be transferred, assigned, pledged or hypothecated, whether by
operation of law or otherwise, nor may the Restricted Stock be made subject to
execution, attachment or similar process. Issuance and Vesting   

The Company will issue your Restricted Stock in your name as of the Grant Date.

 

Except as otherwise set forth below, your right to the Stock under this
Restricted Stock Agreement vests as to twenty percent (20%) of the total number
of shares of Stock covered by this grant, as shown on the cover sheet, on
August 18, 2005. Thereafter, provided you then continue in Service, you will
vest in an additional twenty (20%) of the total number of shares of Stock
covered by this grant on each of the second, third, fourth and fifth
anniversaries of the Vesting Start Date. The resulting aggregate number of
vested shares of Stock will be rounded to the nearest whole number, and you
cannot vest in more than the number of shares covered by this grant.

 

In the event of a planned sale of all or substantially all of the assets of the
Company, either through an asset or stock transaction (a “Change in Control”),
the vesting schedule shall be accelerated and you will vest in an additional
fifty (50%) of the shares of Stock covered by this grant that are unvested
immediately before the Change in Control.

 

If a vesting date would otherwise occur during a period in which you are: (a)
subject to a lock-up agreement restricting your ability to sell shares of Stock
in the open market or (b) restricted from selling shares of Stock in the open
market because you are not then eligible to sell under the Company’s insider
trading or similar plan as then in effect (whether because a trading window is
not open or you are otherwise restricted from trading), the vesting date will be
delayed until the first date on which you are no longer prohibited from selling
shares of Stock due to a lock-up agreement or insider trading plan restriction;
provided, however, you shall not be deemed to be restricted pursuant to
subparagraph (b) above if you have in place at the vesting date an enforceable
10b5-1 trading

 

3



--------------------------------------------------------------------------------

   plan. You cannot vest in more than the number of shares covered by this
grant. No shares will vest after your service has terminated for any reason.
Forfeiture of Unvested Common Stock    In the event that your service terminates
for any reason including due to death or Disability, you will forfeit to the
Company all of the shares of Common Stock subject to this grant that have not
yet vested. Employment Confidentiality Agreement; Forfeiture   

As a condition to the grant of Restricted Stock pursuant to this Agreement, you
have executed and become a party to the Employee Confidentiality,
Non-Competition, and Non-Solicitation Agreement by and between you and the
Company (the “Confidentiality, Non-Competition and Non-Solicitation Agreement”)
entered into by you in connection with the issuance of a stock option agreement
between you and the Corporation and attached hereto as Exhibit C.

 

If you should take any actions in violation of the Confidentiality,
Non-Competition and Non-Solicitation Agreement, or in violation of any
non-competition agreement entered into between you and the Company, it will be
considered grounds for termination for cause, and you will forfeit to the
Company all of the shares of Common Stock subject to this grant that have not
yet vested.

Buy-Sell Agreement    As a condition to the grant of Restricted Stock pursuant
to this Agreement, you’ll have executed and become a party to the Buy-Sell
Agreement (the “Buy-Sell Agreement”), attached hereto as Exhibit D and by
reference made a part hereof. Book Entry Restrictions/Escrow   

The Restricted Stock may be issued in book entry form. If so, the Company shall
cause the transfer agent for the shares of Common Stock to make a book entry
record showing ownership for the shares of Restricted Stock in your name subject
to the terms and conditions of this Agreement. You shall be issued an account
statement acknowledging your ownership of the shares of Restricted Stock.

 

If certificates are issued evidencing the shares of Restricted Stock, the
certificates for the Restricted Stock shall be deposited in escrow with the
Secretary of the Company to be held in accordance with the provisions of this
paragraph. Each deposited certificate shall be accompanied by a duly executed
Assignment Separate from Certificate in the form attached hereto as Exhibit A.
The deposited certificates shall remain in escrow until such time or times as
the certificates are to be released or otherwise surrendered for cancellation as
discussed below. Upon delivery of the certificates to the Company, you shall be
issued an instrument of deposit acknowledging the number of shares of Stock
delivered in escrow to the Secretary of the Company.

 

4



--------------------------------------------------------------------------------

   As your interest in the shares vests, as described above, the certificates
for such vested shares shall be released from escrow and delivered to you, at
your request, within 30 days of their vesting. Withholding Taxes    In the event
that the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the vesting of shares arising from
this grant, the Company shall have the right to require such payments from you,
or withhold such amounts from other payments due to you from the Company or any
affiliate. Section 83(b) Election   

Under Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”),
the difference between the purchase price paid for the shares of Stock and their
fair market value on the date any forfeiture restrictions applicable to such
shares lapse will be reportable as ordinary income at that time. For this
purpose, “forfeiture restrictions” includes forfeiture as to unvested Stock
described above. You may elect to be taxed at the time the shares are acquired,
rather than when such shares cease to be subject to such forfeiture
restrictions, by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within thirty (30) days after the Grant Date. You will
have to make a tax payment to the extent the purchase price is less than the
fair market value of the shares on the Grant Date. No tax payment will have to
be made to the extent the purchase price is at least equal to the fair market
value of the shares on the Grant Date. The form for making this election is
attached as Exhibit B hereto. Failure to make this filing within the thirty (30)
day period will result in the recognition of ordinary income by you (in the
event the fair market value of the shares as of the vesting date exceeds the
purchase price) as the forfeiture restrictions lapse.

 

YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THAT OF THE
COMPANY, TO FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE
COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE
RELYING SOLELY ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER
OR NOT TO FILE ANY 83(b) ELECTION.

Retention Rights    This Agreement does not give you the right to be retained by
the Company (or any parent, Subsidiaries or affiliates) in any capacity. The
Company (and any parent, Subsidiaries or affiliates) reserves the right to
terminate your service at any time and for any reason.

 

5



--------------------------------------------------------------------------------

Shareholder Rights    You have the right to vote the Restricted Stock and to
receive any dividends declared or paid on such stock. Any distributions you
receive as a result of any stock split, stock dividend, combination of shares or
other similar transaction shall be deemed to be a part of the Restricted Stock
and subject to the same conditions and restrictions applicable thereto. Except
as described in the Plan, no adjustments are made for dividends or other rights
if the applicable record date occurs before your stock certificate is issued.
Adjustments    In the event of any stock dividend, stock split or other change
in the corporate structure affecting the Common Stock, the number or kind of
shares covered by this grant may be adjusted pursuant to the Plan. Your
Restricted Stock shall be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity. Legends   

All certificates representing the Common Stock issued in connection with this
grant shall, where applicable, have endorsed thereon the following legends:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON
FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN
REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”

 

In addition, all certificates representing the Common Stock issued in connection
with this grant shall, where applicable, have endorsed thereon the legends
required by the Buy-Sell Agreement.

Applicable Law    This Agreement will be interpreted and enforced under the laws
of the State of Maryland, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. Market Stand-Off    In
connection with any underwritten public offering by the Company (the
“Registrant”) of the Registrant’s securities pursuant to an effective
registration statement filed under the Securities Act of 1933 for such period as
the underwriters may request (such period not to exceed 180 days following the
date of the applicable offering), you shall not, directly or indirectly, sell,
make any short

 

6



--------------------------------------------------------------------------------

   sale of, loan, hypothecate, pledge, offer, grant or sell any option or other
contract for the purchase of, purchase any option or other contract for the sale
of, loan, hypothecate, pledge, offer, grant or dispose of or transfer, or agree
to engage in any of the foregoing transactions with respect to, any shares of
capital stock of the Company covered by this grant without the prior written
consent of the underwriters of such public offering. The Plan   

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Restricted Stock. Any prior agreements,
commitments or negotiations concerning this grant are superseded.

Data Privacy   

In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By accepting this grant, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident Grantees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan.

Consent to Electronic Delivery    The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting this
grant, you agree that the Company may deliver the Plan prospectus and the
Company’s annual report to you in an electronic format. If at any time you would
prefer to receive paper copies of these documents, as you are entitled to, the
Company would be pleased to provide copies. Please contact J. Scott Plank at
410-454-6441 to request paper copies of these documents.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

7



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED,                      sells, assigns and transfers to Under
Armour, Inc., a Maryland corporation (the “Company”),                     
(                    ) shares of the Company’s Class A Common Stock represented
by Certificate No.          and does hereby irrevocably constitute and appoint
                     to transfer the said common stock on the books of the
Company with full power of substitution in the premises.

Dated:                    , 200  

 

    

Print Name

    

Signature

Spouse Consent (if applicable)

                         (Purchaser’s spouse) indicates by the execution of this
Assignment his or her consent to be bound by the terms herein as to his or her
interests, whether as community property or otherwise, if any, in the shares of
class A common stock of the Company.

    

Signature

INSTRUCTIONS: PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE LINE.
THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE COMPANY TO CAUSE THE FORFEITURE
OF YOUR UNVESTED SHARES AS SET FORTH IN THE AGREEMENT WITHOUT REQUIRING
ADDITIONAL SIGNATURES ON THE PART OF PURCHASER.



--------------------------------------------------------------------------------

EXHIBIT B

ELECTION UNDER SECTION 83(b) OF

THE INTERNAL REVENUE CODE

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

1. The name, address and social security number of the undersigned:

Name:                                         
                                                         

Address:                                         
                                                     

                                                                               
                              

Social Security No. :                                         
                                

2. Description of property with respect to which the election is being made:

             shares of common stock, par value $.0003 1/3 per share, Under
Armour, Inc., a Maryland corporation, (the “Company”).

3. The date on which the property was transferred is                     , 2005.

4. The taxable year to which this election relates is calendar year 2005.

5. Nature of restrictions to which the property is subject:

The shares of stock are subject to the provisions of a Restricted Stock
Agreement between the undersigned and the Company. The shares of stock are
subject to forfeiture under the terms of the Agreement.

6. The fair market value of the property at the time of transfer (determined
without regard to any lapse restriction) was $                     per share,
for a total of $                    .

7. The amount paid by taxpayer for the property was $0.00.

8. A copy of this statement has been furnished to the Company.

Dated:                     , 2005

 

    

Taxpayer’s Signature

    

Taxpayer’s Printed Name



--------------------------------------------------------------------------------

PROCEDURES FOR MAKING ELECTION

UNDER INTERNAL REVENUE CODE SECTION 83(b)

The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code section 83(b) in order for the
election to be effective:1

1. You must file one copy of the completed election form with the IRS Service
Center where you file your federal income tax returns within 30 days after the
Grant Date of your Restricted Stock.

2. At the same time you file the election form with the IRS, you must also give
a copy of the election form to the Secretary of the Company.

3. You must file another copy of the election form with your federal income tax
return (generally, Form 1040) for the taxable year in which the stock is
transferred to you.

 

--------------------------------------------------------------------------------

1 Whether or not to make the election is your decision and may create tax
consequences for you. You are advised to consult your tax advisor if you are
unsure whether or not to make the election.